Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 1 of 14 PageID: 512



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     DAIANE D. CHEADLE,
                                           1:20-cv-18183-NLH-SAK
                Plaintiff,
                                           OPINION
     v.

     EXPERIAN, et al.,

                 Defendants.


 APPEARANCES:

 DAIANE D CHEADLE
 101 CREEK RD. APT B
 DELRAN, NJ 08075

       Plaintiff appearing pro se

 CHRISTOPHER ALBERT REESE
 STRADLEY RONON STEVENS & YOUNG, LLP
 457 HADDONFIELD ROAD
 SUITE 100
 CHERRY HILL, NJ 08002

       On behalf of Defendant Capital One Bank (USA), N.A.

 JARROD D. SHAW
 MCGUIREWOODS LLP
 TOWER TWO-SIXTY
 260 FORBES AVENUE
 SUITE 1800
 PITTSBURGH, PA 15222

       On behalf of Defendant Credit One Bank, N.A.

 JONATHAN E. GINSBERG
 BRYAN CAVE LEIGHTON PAISNER LLP
 1290 AVENUE OF THE AMERICAS
 NEW YORK, NY 10104

       On behalf of Defendant Citibank, N.A.
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 2 of 14 PageID: 513



 HILLMAN, District Judge

       This matter concerns claims by Plaintiff against several

 credit reporting agencies and banks claiming that they violated

 the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., defamed

 her, caused her emotional distress, and violated her civil

 rights.   Presently before the Court is the motion of the three

 defendant banks to dismiss Plaintiff’s claims.          For the reasons

 expressed below, the Court will grant Defendants’ motions.

                                 BACKGROUND

       Plaintiff, Daiane D. Cheadle, appearing pro se, filed a

 complaint against Defendants Experian Information Solutions,

 Inc. (improperly plead as Experian), Trans Union, LLC

 (improperly identified as Transunion), Equifax Information

 Services LLC, Credit One Bank, N.A., Capital One Bank (USA),

 N.A. (improperly identified as Capital One Bank), and Citibank,

 N.A. (incorrectly named as Citibank) for violations of the Fair

 Credit Reporting Act, 15 U.S.C. § 1681 et seq., and for

 defamation, violation of her civil rights, and emotional

 distress.

       Plaintiff’s complaint avers the following based on what

 Plaintiff claims occurred on October 21, 2020:

       I’m suing these defendants for breaking the FCRA law by
       allowing each other to take control of my identity and for
       hiding information from me that I’m entitled to know by
       law. I hired an attorney and he found a mortgage on my
       social security number and bankruptcy on my credit without

                                       2
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 3 of 14 PageID: 514



       my consent. . .

       Plaintiff is entitled to relief from defendant under the
       above facts. Blocking my civil right by having totally
       control of my identity, defaming my name to USA creditors
       without my consent.

       The harm that occurred as a result of defendant’s acts
       include:

       1. These defendants actions caused me to pay too much APR
       to Capital One and Credit One. Also, they caused me to lose
       opportunities such as job opportunity, government small
       business loan opportunity.

       2. I couldn’t get not even a secured card at one point.

       3. Last where I lived, where I rented because I couldn’t
       afford or help my husband afford caused me depression, made
       me feel less than a criminal for not allowing me to see the
       problems and dispute them.

 (Docket No. 1-2 at 2-3).      Plaintiff demands “at least 2 million

 dollars from each defendant leading us to at least total of 12

 million dollars.     Also, I am demanding all documents they have,

 any credit history, any payment history, any public record,

 everything that I am entitled to by law.”         (Id. at 4.)

       Credit One, Capital One, and Citibank have moved to dismiss

 Plaintiff’s claims against them. 1        Plaintiff has filed dozens of

 letters and other submissions in response to these Defendants’

 motions and generally relating to her claims against all

 Defendants.    The Court has reviewed each of Plaintiff’s

 submissions, and the Court will consider them collectively in


 1 Experian, Equifax, and Trans Union each filed an answer with
 affirmative defenses to Plaintiff’s complaint.
                                       3
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 4 of 14 PageID: 515



 opposition to these Defendants’ motions to dismiss in light of

 her pro se status.

                                 DISCUSSION

       A.    Subject matter jurisdiction

       Defendant Trans Union, LLC removed Plaintiff’s complaint

 from New Jersey state court to this Court, which may exercise

 subject matter jurisdiction over Plaintiff’s federal law claims

 under 28 U.S.C. § 1331, with supplemental jurisdiction over her

 state law claims under 28 U.S.C. § 1367.

       B.    Standard for Motion to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

                                       4
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 5 of 14 PageID: 516



 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       Where a plaintiff is proceeding pro se, a complaint filed

 by a pro se litigant must be construed liberally, and all

 reasonable latitude must be afforded the pro se litigant.

 Estelle v. Gamble, 429 U.S. 97, 107 (1976).          A pro se litigant

 must still, however, “plead the essential elements of [her]

 claim and [is] not excused from conforming to the standard rules

 of civil procedure.”      McNeil v. United States, 508 U.S. 106, 113

 (1993) (“[W]e have never suggested that procedural rules in

 ordinary civil litigation should be interpreted so as to excuse

 mistakes by those who proceed without counsel.”); Sykes v.

 Blockbuster Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding

 that pro se plaintiffs are expected to comply with the Federal

 Rules of Civil Procedure).

       C.    Analysis

             1.    Fair Credit Reporting Act claims

       The three Defendants - Credit One, Capital One, and

 Citibank - which are banks that presumably issued Plaintiff

 credit, have moved to dismiss Plaintiff’s claims against them on

                                       5
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 6 of 14 PageID: 517



 similar bases.     Defendants argue that if Plaintiff has attempted

 to assert claims under 15 U.S.C. § 1691s-2(a) of the FCRA, those

 claims should be dismissed because there is no private right of

 action under that section of the FCRA.         To the extent Plaintiff

 intends to assert claims for violations of 15 U.S.C. § 1691s-

 2(b) of the FCRA against Defendants as “furnishers of

 information,” Defendants argue that those claims fail because

 Plaintiff has not alleged facts to support such claims.

 Finally, Defendants argue that Plaintiff’s claims against them

 fail for lack of any specificity as to Defendants’ alleged

 actions, including those under the common law, which are

 otherwise preempted under the FCRA, and for the violation of her

 civil rights.     The Court agrees with Defendants.

       Under the FCRA, “[credit reporting agencies or ‘CRAs’] 2

 collect consumer credit data from ‘furnishers,’ such as banks

 and other lenders, and organize that material into

 individualized credit reports, which are used by commercial

 entities to assess a particular consumer's creditworthiness.”

 Seamans v. Temple University, 744 F.3d 853, 860 (3d Cir. 2014).


 2 15 U.S.C. § 1681a(f) provides, “The term ‘consumer reporting
 agency’ means any person which, for monetary fees, dues, or on a
 cooperative nonprofit basis, regularly engages in whole or in
 part in the practice of assembling or evaluating consumer credit
 information or other information on consumers for the purpose of
 furnishing consumer reports to third parties, and which uses any
 means or facility of interstate commerce for the purpose of
 preparing or furnishing consumer reports.”
                                       6
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 7 of 14 PageID: 518



 The FCRA is intended “to protect consumers from the transmission

 of inaccurate information about them, and to establish credit

 reporting practices that utilize accurate, relevant, and current

 information in a confidential and responsible manner.”            Cortez

 v. Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010).

       The FCRA places certain duties on credit reporting agencies

 and those who furnish information to consumer reporting

 agencies.    The furnisher of information has a duty to provide

 accurate information to the credit reporting agency, 15 U.S.C. §

 1681s–2(a), and the credit reporting agency must investigate

 promptly any reports of inaccuracies, 15 U.S.C. § 1681s–2(b).

 The FCRA has several provisions that create liability for

 violations of the Act, but some cannot be used by a private

 individual to assert a claim for a violation of § 1681s-2(a), as

 such claims are only available to the Government.           SimmsParris

 v. Countrywide Financial Corp., 652 F.3d 355, 358 (3d Cir.

 2011).

       Although a private citizen may bring an action under 15

 U.S.C. § 1681s–2(b) against a furnisher, this cause of action is

 not without limitations.      Id.   The duties that are placed on

 furnishers of information by this subsection are implicated only

 “[a]fter receiving notice pursuant to section 1681i(a)(2) of

 this title of a dispute with regard to the completeness or

 accuracy of any information provided by a person to a consumer

                                       7
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 8 of 14 PageID: 519



 reporting agency.”     15 U.S.C. § 1681s–2(b)(1).       Notice under §

 1681i(a)(2) must be given by a credit reporting agency, and

 cannot come directly from the consumer.         Id. (citation omitted).

       To state a viable claim under the FCRA regarding the

 interplay between the furnisher and the credit reporting agency,

 a plaintiff must allege that she “(1) sent notice of disputed

 information to a consumer reporting agency, (2) the consumer

 reporting agency then notified the defendant furnisher of the

 dispute, and (3) the furnisher failed to investigate and modify

 the inaccurate information.”       Gittens v. Sterling Jewelers Inc.,

 2016 WL 828098, at *2 (D.N.J. 2016) (citing SimmsParris, 652

 F.3d at 358).     “The furnisher’s duty to investigate is not

 triggered until it receives notice from the credit reporting

 agency of the consumer’s dispute.”        Id. (citations omitted).

       Although Plaintiff does not specifically cite to any

 provisions of the FRCA, Plaintiff’s complaint appears to mainly

 allege violations of the FCRA that pertain to credit reporting

 agencies, such as the other three Defendants Experian

 Information Solutions, Inc., Trans Union, LLC, and Equifax

 Information Services LLC, but not “furnishers of information,”

 such as Credit One, Capital One, and Citibank.          Plaintiff’s

 complaint fails to cite to 15 U.S.C. § 1681s–2 regarding the

 duties of a furnisher such the Defendant banks, and it fails to

 aver violations of the provisions applicable to the Defendant

                                       8
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 9 of 14 PageID: 520



 banks, including facts regarding notice from the consumer

 reporting agencies to the Defendant furnishers about Plaintiff’s

 inaccurate information, and facts as to how the Defendant

 furnishers failed to investigate and modify the inaccurate

 information.

       Moreover, Plaintiff’s complaint fails to assert any

 specific claims against Citibank aside from naming it as a

 defendant, and Plaintiff’s only specific mention of Credit One

 and Capital One is that “[t]hese defendants actions caused me to

 pay too much APR to Capital One and Credit One.”          (Docket No. 1-

 2 at 3.)    As currently pleaded, Plaintiff’s complaint fails to

 state viable claims against Credit One, Capital One, and

 Citibank for violations of the FCRA.        The Court will therefore

 dismiss Plaintiff’s FCRA claims against these Defendants.

             2.    Defamation, civil rights, and emotional distress
                   claims

       Plaintiff’s claims for defamation, civil rights violations,

 and general emotional distress also fail to state cognizable

 claims.    Plaintiff alleges that Defendants collectively

 “[b]lock[ed] my civil right by having totally control of my

 identity, defaming my name to USA creditors without my consent,”

 and “caused me depression, made me feel less than a criminal for

 not allowing me to see the problems and dispute them.”            (Docket

 No. 1-2 at 5.)


                                       9
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 10 of 14 PageID: 521



       The weight of authority holds that claims for defamation

 and emotional distress are preempted by the FCRA.           Section

 1681t(b)(1)(F) of the FCRA states that “[n]o requirement or

 prohibition may be imposed under the laws of any State ... with

 respect to any subject matter regulated under ... section 1681s–

 2 of this title, relating to the responsibilities of persons who

 furnish information to consumer reporting agencies.”            15 U.S.C.

 § 1681t(b)(1)(F).      Although not yet directly addressed by the

 Third Circuit, several other circuit courts have held that §

 1681t(b)(1)(F) preempts all state and common law claims against

 furnishers of information with respect to all subject matter

 regulated under § 1681s-2.       Washington v. Freedom Mortgage, 2021

 WL 1100637, at *3 (D.N.J. 2021) (citing Havassy v. Mercedes-Benz

 Financial Services USA, LLC, 432 F. Supp. 3d 543, 547 (E.D. Pa.

 2020) (citing Purcell v. Bank of Am., 659 F.3d 622, 625–26 (7th

 Cir. 2011) (finding defamation claim preempted by §

 1681t(b)(1)(F)); Macpherson v. JPMorgan Chase Bank, N.A., 665

 F.3d 45, 47–48 (2d Cir. 2011) (same); Marshall v. Swift River

 Academy, LLC, 327 F. App'x 13, 15 (9th Cir. 2009) (same); Pinson

 v. Equifax Credit Info. Servs., Inc., 316 F. App'x 744, 751

 (10th Cir. 2009) (finding state libel and false light invasion

 of privacy claims to be preempted by § 1681t(b)(1)(F)).

       “Multiple district courts within the Third Circuit have

 likewise adopted this conclusion and found that Section

                                       10
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 11 of 14 PageID: 522



 1681t(b)(1)(F) preempts both state statutory and common law

 claims against furnishers of information acting under Section

 1681s-2.”    Id. (citing Lalonde v. Bank of Am., N.A., No. 16-

 1586, 2016 WL 7734690, at *2 (W.D. Pa. Dec. 15, 2016), report

 and recommendation adopted by 2017 WL 104965 (W.D. Pa. Jan. 11,

 2017); Prukala v. TD Bank USA, No. 16-0894, 2016 WL 6191912, at

 *3 (M.D. Pa. Oct. 24, 2016); Cicala v. Trans Union, LLC, Nos.

 15-6790, 15-6801, 2016 WL 2622377, at *4 (E.D. Pa. May 9, 2016);

 Vullings v. Trans Union, LLC, 115 F. Supp. 3d 538, 543 (E.D. Pa.

 2015); Grossman v. Trans Union, LLC, 992 F. Supp. 2d 495, 500

 (E.D. Pa. 2014); Goins v. MetLife Home Loans, No. 12-6639, 2014

 WL 5431154, at *6–7 (E.D. Pa. Oct. 24, 2014); Burrell v. DFS

 Servs., LLC, 753 F. Supp. 2d 438, 451 (D.N.J. 2010); Cosmas v.

 Am. Exp. Centurian Bank, 757 F. Supp. 2d 489, 500–01 (D.N.J.

 2010)); see also Bertollini v. Harrison, 2019 WL 2296150, at *4

 (D.N.J. 2019) (finding that § 1681t(b)(1)(F) expressly preempts

 Plaintiff’s state common law claims for defamation, fraud, and

 negligence) (citing Cosmos, 757 F. Supp. 2d at 501 (“[S]ection

 1681t(b)(1)(F) [ ] encompass[es] both statutory and common law

 claims[.]”); Burrell, 753 F. Supp. 2d at 451 (“[Section

 1681t(b)(1)(F)] leaves no room for state law claims against

 furnishers of information . . . , regardless of whether those

 claims are couched in terms of common law or state statutory

 obligations.”); Tutanji, 2012 WL 1964507, at *7 (“Plaintiff's

                                       11
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 12 of 14 PageID: 523



 common law claims pertaining to Defendant’s credit reporting are

 preempted pursuant to 15 U.S.C. § 1681t(b)(1)(F).”)).

       Importantly, the FCRA provides the relief that Plaintiff

 appears to seek for her common law claims.          See Reilly v. Vivint

 Solar, 2021 WL 261084, at *9 (D.N.J. 2021) (citing 15 U.S.C. §

 1681o(a); 15 U.S.C. § 1681n(a)) (other citations omitted)

 (explaining that a plaintiff may recover actual damages for

 negligent violations of the FCRA, including emotional distress

 damages, and she may recover actual, punitive, or statutory

 damages for willful violations of the FCRA); see also Cortez v.

 Trans Union, LLC, 617 F.3d 688, 719-20 (3d Cir. 2010)

 (explaining that the fact that a plaintiff’s injuries relate to

 the stress and anxiety caused by a defendant’s conduct “is

 precisely the kind of injury that Congress must have known would

 result from violations of the FCRA”).         Thus, Plaintiff’s claims

 for defamation and emotional distress must be dismissed as

 preempted by the FCRA. 3

       As for Plaintiff’s contention that her civil rights have

 been violated, claims for “civil rights violations” are not

 considered common law claims and are therefore not preempted.

 However, Plaintiff’s conclusory statement that Defendants have




 3 Even if Plaintiff’s common law claims were not preempted, they
 otherwise fail under Rule 8 and Twombly/Iqbal for insufficient
 pleading.
                                       12
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 13 of 14 PageID: 524



 violated her civil rights, without any specification as to which

 civil rights were violated and by which Defendant, is

 insufficient to maintain a viable cause of action against Credit

 One, Capital One, and Citibank.        Moreover, as several courts

 have pointed out, Plaintiff’s claims for civil rights violations

 against these private entities are unsustainable.           See Kach v.

 Hose, 589 F.3d 626, 646 (3d Cir. 2009) (explaining that “a

 plaintiff seeking to hold an individual liable under § 1983 must

 establish that she was deprived of a federal constitutional or

 statutory right by a state actor”); Prater v. American Heritage

 Fed. Credit Union, 351 F. Supp. 3d 912, 917 (E.D. Pa. 2019)

 (dismissing pro se complaint alleging, among other things, civil

 rights violations in connection with alleged violation of FCRA

 because such a claim implicates 42 U.S.C. § 1983, which requires

 that the defendants be state actors) (citing James v. Heritage

 Valley Fed. Credit Union, 197 Fed. App’x 102, 106 (3d Cir. 2006)

 (dismissing claims “against the Heritage Valley Federal Credit

 Union, its President and Chairman, Ames and Dunkelberger

 respectively, and an employee, Jane Gee” because those

 individuals are not state actors).

       Because the common law claims in Plaintiff’s complaint are

 preempted by the FCRA, her civil rights violation claims are

 unsustainable, and her common law claims and claims for civil

 rights violations are otherwise insufficiently pleaded, these

                                       13
Case 1:20-cv-18183-NLH-SAK Document 104 Filed 07/26/21 Page 14 of 14 PageID: 525



 claims must be dismissed against Credit One, Capital One, and

 Citibank.

                                  CONCLUSION

       For the foregoing reasons, the Court will grant the motions

 of Credit One, Capital One, and Citibank to dismiss all of

 Plaintiff’s claims against them. 4         An appropriate Order will be

 entered.



 Date: July 26, 2021                           s/ Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




 4Third Circuit case law supports the notion that irrespective of
 whether it is requested a district court must offer amendment to
 a plaintiff when dismissing a case for failure to state a claim,
 unless doing so would be inequitable or futile. Fletcher-Harlee
 Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d
 Cir. 2007). That requirement, however, is only applicable in
 civil rights cases. Id. Here, Plaintiff’s civil rights claims
 are not viable, and her other claims do not implicate her civil
 rights. Consequently, if Plaintiff wishes to amend her claims
 against Credit One, Capital One, and Citibank, she must follow
 Fed. R. Civ. P. 15 and L. Civ. R. 15.1, which provide direction
 on how to obtain leave from the Court to file an amended
 complaint.
                                       14
